Citation Nr: 9918819	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  91-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound scar of the right knee, currently evaluated as 
10 percent disabling.  

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the right fourth metacarpal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from March 1966 to March 1968 
and from November 1968 to May 1972.  This matter came before 
the Board of Veterans' Appeals (hereinafter "the Board") on 
appeal from a May 1986 rating decision of the Los Angeles, 
California Regional Office which, in pertinent part, 
continued a noncompensable disability evaluation for the 
veteran's service-connected residuals of a gunshot wound scar 
of the right knee.  In approximately June 1987, the veteran's 
case was transferred to the Seattle, Washington Regional 
Office (hereinafter "the RO").  

A July 1989 rating decision, in pertinent part, increased the 
disability evaluation assigned for the veteran's service-
connected residuals of gunshot wound scar of the right knee 
to 10 percent.  A December 1989 rating decision, in pertinent 
part, granted service connection for post-traumatic stress 
disorder and assigned a 30 percent disability evaluation.  In 
June 1991, the Board remanded this appeal to the RO to obtain 
Department of Veterans Affairs (hereinafter "VA") treatment 
records and to afford the veteran a VA orthopedic 
examination.  A January 1993 rating decision, in pertinent 
part, continued a noncompensable disability evaluation for 
the veteran's service-connected residuals of a fracture of 
the right fourth metacarpal.  Also, the disability evaluation 
assigned for the veteran's service-connected post-traumatic 
stress disorder was increased to 50 percent and entitlement 
to a total rating for compensation purposes based on 
individual unemployability was granted.  The Board notes that 
the issue of entitlement to an increased evaluation for the 
veteran's service-connected post-traumatic stress disorder is 
no longer before the Board.  

In September 1994, the Board again remanded this appeal to 
the RO to afford the veteran an additional VA orthopedic 
examination.  In June 1986, the Board remanded this appeal to 
the RO, for a third time, to obtain all of the veteran's 
service medical records to include such records for his first 
period of service.  The veteran is presently represented in 
this appeal by the Disabled American Veterans.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's residuals of a gunshot wound scar of the 
right knee are productive of no more than a poorly nourished 
scar with repeated ulceration or a superficial tender and 
painful scar on objective demonstration with no functional 
limitation of the part affected shown to be related to the 
scar residuals.  

3.  The veteran's residuals of a fracture of the right fourth 
metacarpal are productive of no more than unfavorable 
ankylosis of the fourth finger of the major hand with no 
present evidence of poorly nourished scars with repeated 
ulcerations or superficial tender pain scars on objective 
demonstration.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound scar of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 
4.45, 4.59 and Diagnostic Codes 7803, 7804, 7805 (1998).  

2.  The schedular criteria for a compensable evaluation for 
residuals of a fracture of the right fourth metacarpal have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. Part 4, including §§ 4.3, 4.7, 4.40, 4.45, 
4.59 and Diagnostic Codes 5227, 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claims.  A "well-grounded" claim is one which is not 
implausible.  A review of the record indicates that the 
veteran's claims are plausible and that all relevant facts 
have been properly developed.  Accordingly, an additional 
remand, in order to allow for further development of the 
record is not appropriate.  

I.  Increased Evaluation for Residuals of a Gunshot Wound 
Scar of the
Right Knee

A.  Historical Review

The veteran's service medical records are apparently 
incomplete.  The available service medical records do not 
refer to complaints of or treatment for a gunshot wound of 
the right knee.  An October 1968 examination report referred 
to a scar in the area of the right knee for "1 year and 8 
months".  An October 1970 examination report included a 
notation that the veteran had a 2 inch scar on the right 
patella.  There was also a notation that the veteran's lower 
extremities were normal.  The May 1972 separation examination 
included a notation that the veteran had a 2 inch scar on the 
right patella.  

The veteran underwent a VA general medical examination in 
January 1975.  He complained that his knee felt numb all over 
his leg.  The veteran also reported that he suffered right 
knee pain.  The examiner noted that the veteran reported that 
he suffered a gunshot wound to the right knee in 1967.  The 
examiner noted that there was a 1 cm oval scar lateral and 
inferior to the patella.  The examiner indicated that the 
veteran's right knee showed full range of motion with no 
abnormal crepitation or instability.  The examiner commented 
that the veteran had prior army service and that his knee 
wound was "in this enlistment".  The examiner stated that 
they did not have a medical record of such injury.  The 
diagnoses included history of a gunshot wound of the right 
knee.  

In March 1975, service connection was granted for a gunshot 
wound scar of the right knee effective May 20, 1972.  A 
noncompensable disability evaluation was assigned.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  A 10 
percent evaluation is warranted for superficial, poorly 
nourished scars with repeated ulcerations.  38 C.F.R. Part 4, 
Diagnostic Code 7803 (1998).  A 10 percent evaluation is 
warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. Part 4, Diagnostic 
Code 7804 (1998).  Scars may be evaluated on the basis of 
limitation of function of the part affected.  38 C.F.R. Part 
4, Diagnostic Code 7805 (1998).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The veteran underwent a VA general medical examination in 
April 1986.  The diagnoses included gunshot wound of the 
right knee; compound fracture of the right knee by history; 
and degenerative arthritis of the right knee with laxity of 
the medial collateral ligaments.  VA treatment records dated 
from May 1986 to August 1987, including a September 1986 VA 
general medical examination report, indicated that the 
veteran was treated for several disorders including a right 
knee disorder.  

The veteran underwent a VA orthopedic examination in August 
1987.  The examiner noted that there was a small, well-healed 
scar at the lateral surface of the patella.  The impression 
included right knee arthralgia secondary to old gunshot wound 
with objective evidence of crepitance, knee click and some 
joint deformity.  VA treatment records dated from September 
1987 to March 1988 including examination reports, indicated 
that the veteran continued to receive treatment for disorders 
including his right knee disorder.  

At the January 1989 hearing on appeal, the veteran testified 
that he suffered a gunshot wound to his right knee during 
service.  He stated that the bullet went in between the 
kneecap and the joint itself.  The veteran reported that he 
had trouble climbing stairs.  The veteran's wife reported 
that the veteran's knee would occasionally give way on him.  
The veteran indicated that he wore a knee brace.  

The veteran underwent a VA orthopedic examination in April 
1989.  The examiner reported that there was a well-healed 1 
by 2 cm scar on the lateral aspect of the right knee at the 
lateral border of the right patella.  The examiner reported 
that the right knee flexed from 0 to 140 degrees with some 
pain.  The examiner indicated that there was peri-patellar 
tenderness on the right knee with tenderness at the scar and 
about the medial and lateral patellar facets.  There was also 
retropatellar tenderness on the right.  The impression was 
gunshot wound scar, right knee and chondromalacia of the 
patella, right.  VA treatment records dated from April 1989 
to June 1989 referred to continued treatment.  

A July 1989 rating decision increased the disability 
evaluation assigned for the veteran's residuals of a gunshot 
wound scar of the right knee to 10 percent effective February 
18, 1986.  The 10 percent disability evaluation has remained 
in effect.  

The veteran underwent a VA general medical examination in 
August 1989.  The impression included status post gunshot 
wound of the right knee.  Private treatment records dated 
from October 1989 to November 1989 indicated that the veteran 
was treated for several disorders.  VA treatment records 
dated from July 1989 to May 1990 also referred to continued 
treatment.  

At the May 1990 hearing on appeal, the veteran testified that 
he had trouble climbing stairs and walking for over 500 yards 
due to pain in his right knee.  He stated that he had 
"severe arthritis damage" to the area where he was shot.  

VA treatment records dated from June 1990 to July 1991 
indicated that the veteran was treated for multiple 
disorders.  The veteran underwent a VA orthopedic examination 
in August 1991.  He indicated that he had a dull aching pain 
in the right knee which was intermittent, but often present 
in the morning.  He also described a tendency to give way in 
his knee as well as a tendency to lock with both flexion and 
extension.  Crepitus and occasional swelling was also 
reported.  The examiner noted that the veteran walked with a 
cane and that there was an elastic brace on the right knee.  
The examiner reported that there was a 4 cm transverse scar 
secondary to the shell fragment wound at the inferolateral 
aspect of the right patella.  It was observed that there was 
tenderness about that area.  There was also some tenderness 
about the lateral joint line and generalized tenderness about 
the patella.  Flexion of the right knee was 0 to 120 degrees 
and there was good ligamentous stability.  The impression 
included shell fragment wound, right knee; status post-
operative arthroscopy with debridement, right knee; and 
chondromalacia, right.  VA treatment records dated from 
October 1991 to March 1992 indicated that the veteran was 
treated for several disorders.  

At the March 1992 hearing on appeal, the veteran testified 
that he had right knee pain all the time.  He stated that the 
pain was worse on climbing stairs or walking for prolonged 
periods.  The veteran reported that his knee would give way 
at times and that he had fallen several times.  

The veteran underwent an additional VA orthopedic examination 
in April 1992.  He reported persistent pain in his right knee 
which was aggravated by sitting and walking stairs.  He also 
reported that his knee would tend to give way.  The examiner 
noted that here was a transverse 4 cm scar on the anterior 
lateral aspect of the right knee and that there appeared to 
be very slight swelling of the right knee.  Right knee 
flexion was 0 to 140 degrees.  The examiner noted that the 
veteran did exhibit pain behavior during the examination of 
the joints, with range of motion and with palpation.  He 
exhibited pain behavior during knee flexion.  Medial and 
lateral stability of the right knee was good.  The examiner 
noted that there was tenderness about the medial and lateral 
joint lines as well as peripatellar tenderness.  There was 
also bilateral retropatellar crepitus and tenderness.  The 
impression included status post-operative arthrotomy for 
removal of shell fragments, right knee; status post-operative 
arthroscopy right knee; and chondromalacia patellar, 
bilateral.  VA treatment records dated from April 1992 to 
June 1992 referred to continued treatment.  Records from the 
Social Security Administration indicated that the veteran was 
receiving disability compensation.  

The veteran underwent an additional VA orthopedic examination 
in January 1995.  The examiner noted that he reviewed the 
veteran's claims folder in detail.  It was observed that the 
veteran sustained a superficial gunshot wound to the right 
knee in 1967.  The veteran reported that he had pain behind 
the right patella nearly all the time which was worse when 
going up and down stairs.  He also indicated that he had 
swelling, locking and catching in his knee.  The examiner 
noted that the veteran had a range of motion, as to his right 
knee, of 0 to 90 degrees.  There was some pain behind the 
patella with compression and flexion.  No effusion was noted 
and there was negative varus valgus instability.  The 
examiner reported that the veteran had a well-healed 
superficial laceration over the lateral aspect of his 
patella.  The diagnoses included status post gunshot wound to 
the right knee and degenerative arthritis of the right knee 
status post-arthroscopy.  The examiner commented that he did 
not feel that the superficial wounds which the veteran 
sustained in 1967 gave rise to the degenerative knee 
pathology which he had currently.  VA treatment records dated 
from February 1995 to May 1999 and private treatment records 
dated in January 1995 indicated that the veteran continued to 
receive treatment for multiple disorders.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the clinical and other probative 
evidence of record fails to indicate that the veteran suffers 
from symptomatology productive of more than a poorly 
nourished scar with repeated ulceration or a superficial 
tender and painful scar on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804 (1998).  The 
veteran is currently in receipt of the maximum allowable 
disability evaluation under such schedular criteria.  The 
most recent January 1995 VA orthopedic examination report 
noted that the veteran sustained a superficial gunshot wound 
to the right knee in 1967.  The veteran reported that he had 
pain behind the right patella nearly all the time as well as 
swelling, locking and catching in his knee.  The examiner 
reported that the veteran had a well-healed superficial 
laceration over the lateral aspect of his patella.  The 
examiner also indicated that range of motion of the right 
knee was from 0 to 90 degrees.  The examiner noted that there 
was some pain behind the veteran's patella with compression 
and flexion and that there was negative varus valgus 
instability.  The diagnoses included status post gunshot 
wound to the right knee and degenerative arthritis of the 
right knee status post-arthroscopy.  The examiner noted that 
he had reviewed the veteran's claims folder in detail.  The 
examiner also specifically stated that he did not feel that 
the superficial wounds which the veteran sustained in 1967 
gave rise to the degenerative knee pathology which he had 
currently.  

Additionally, the Board notes that an April 1992 VA 
orthopedic examination report noted that the veteran had a 
transverse 4 cm scar on the anterior lateral aspect of the 
right knee and that there appeared to be very slight swelling 
of the right knee.  It was noted, at that time, that right 
knee flexion was 0 to 140 degrees and that the veteran did 
exhibit pain behavior during flexion.  The impression 
included status post-operative arthrotomy for removal of 
shell fragment wounds, right knee; status post-operative 
arthroscopy, right knee; and chondromalacia patella, 
bilateral.  Further, the Board notes that an August 1991 VA 
orthopedic examination reported noted that the veteran had a 
4 cm transverse scar secondary to a shell fragment wound at 
the inferolateral aspect of the right patella.  It was 
observed that there was tenderness about that area.  Flexion 
of the right knee was reported to be 0 to 120 degrees and it 
was noted that there was tenderness about the lateral joint 
line and generalized tenderness about the patella.  The Board 
observes, as noted above, that the most recent January 1995 
VA orthopedic examination solely referred to a well-healed 
superficial laceration of the lateral aspect of the patella.  
Further, the April 1992 VA orthopedic examination report also 
did not refer to a poorly nourished scar with repeated 
ulceration or to tender and painful scar.  The Board notes 
that the August 1991 VA orthopedic examination report did 
indicate that there was tenderness about the area of a 4 cm 
transverse scar secondary to a shell fragment wound at the 
inferolateral aspect of the right patella.  The Board notes, 
however, that the 10 percent disability evaluation 
contemplates tender and painful scars.  Also, as mentioned 
previously, the veteran is already in receipt of the maximum 
allowable evaluation pursuant to such schedular criteria.  

The Board also observes that the medical evidence of record 
fails to indicate functional limitation of the part affected, 
in this case the right knee, as a result of the veteran's 
service-connected residuals of a gunshot wound scar of the 
right knee.  38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  
The Board observes that the medical evidence of record, 
including the most recent January 1995 VA orthopedic 
examination report, does indicate that the veteran has 
limitation of motion of the right knee.  However, the 
examiner specifically stated, pursuant to the January 1995 VA 
orthopedic examination, that the superficial wounds which the 
veteran sustained in 1967 did not give rise to the current 
degenerative knee pathology.  The Board notes that the 
veteran is solely service-connected for residuals of the 
gunshot wound scar and is not service-connected for any 
additional right knee pathology.  Therefore, he is not 
entitled to an evaluation in excess of 10 percent pursuant to 
38 C.F.R. Part 4, Diagnostic Code 7805 (1998).  The 
limitation of motion indicated has simply not been shown to 
be a result of the veteran's scar residuals.  The Board would 
also point out that flexion of the right knee has not been 
shown to be limited to 30 degrees or extension limited to 10 
degrees as would have been required for an increased 
evaluation if such pathology had actually been related to the 
veteran's scar residuals.  See 38 C.F.R. Part 4, Diagnostic 
Codes 5260, 5261 (1998).  Therefore, the Board concludes that 
the 10 percent disability evaluation adequately reflects the 
veteran's present level of disability.  The Board also finds 
that the present disability evaluation encompasses any 
objectively ascertainable functional impairment due to pain.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  Moreover, there is no 
clinically identifiable pathology warranting extended 
discussion as to whether a separately assignable compensable 
rating is appropriate.  Accordingly, an increased evaluation 
for residuals of a gunshot wound scar of the right knee is 
not warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

II.  Increased Evaluation for Residuals of a Fracture of the 
Right
Fourth Metacarpal

A.  Historical Review

The veteran's service medical records indicate that he 
suffered a fracture of his right fourth metacarpal during 
service.  An April 1969 hospital narrative summary indicated 
that the veteran sustained a trauma to his right hand in 
March 1969, fracturing the fourth right metacarpal.  He 
underwent an open reduction and K-wire fixation of the 
fracture.  The diagnosis was fracture, fourth metacarpal, 
right hand.  September 1969 and October 1969 entries noted 
that the veteran continued to complain of pain.  The 
impression was delayed union, fourth metacarpal fracture of 
the right hand.  An October 1970 examination report noted 
that the veteran had a 1/4 inch scar on the third knuckle of 
the right hand.  There was a notation that the veteran's 
upper extremities were normal.  The May 1972 separation 
examination report noted that the veteran had a 1 inch scar 
of the posterior side of the right hand.  

The veteran underwent a VA general medical examination in 
January 1975.  The diagnoses included residuals of a fracture 
of the fourth right metacarpal.  In March 1975, service 
connection was granted for residuals of a fracture of the 
right fourth metacarpal.  A noncompensable disability 
evaluation was assigned which has remained in effect.  





B.  Increased Evaluation

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Diagnostic 
Code 5003 (1998).  Favorable or unfavorable ankylosis of the 
ring finger of either hand warrants a noncompensable percent 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated as amputation 
under the provisions of diagnostic code 5153.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  38 C.F.R. 
Part 4, Diagnostic Code 5227 (1998).  A 10 percent evaluation 
for amputation of the ring finger of the major or minor upper 
extremity is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost.  38 C.F.R. Part 4, Diagnostic Code 
5155 (1998).  

The veteran underwent a VA orthopedic examination in April 
1992.  It was noted that while doing "knuckle push-ups" 
during boot camp the veteran sustained a fracture of the 
right fourth metacarpal which required an open reduction and 
internal fixation.  It was noted that the veteran had 
undergone four additional surgeries on his right wrist to 
perform a fusion of the fourth metacarpal with a shortening 
of the distal ulna.  The veteran reported that he had plates 
in the right hand and wrist.  The veteran reported a dull, 
aching pain in the wrist with decreased strength of grip.  He 
reported no paresthesia, but noted that any motion of the 
wrist would cause some increased pain.  The examiner noted 
that ulnar deviation on the right was 0 to 25 degrees and 
radial deviation was 0 to 20 degrees.  Right wrist flexion 
was 0 to 45 degrees with extension of 0 to 70 degrees.  
Flexion and extension were noted to cause increased pain.  
The examiner indicated that there was a well-healed 8 cm scar 
about the ulnar aspect of the right wrist and a 12 cm scar on 
the dorsum of the right hand.  There was also a 8 cm carpal 
tunnel release scar on the right.  The examiner reported that 
there was generalized tenderness about the right hand and 
wrist over all of the scars and about the dorsum of the right 
wrist.  The impression included status post-operative carpal 
tunnel release, right.  The examiner also noted that the 
veteran was status post-operative open reduction, internal 
fixation, fracture right fourth metacarpal and status post-
operative fusion right fourth metacarpal.  VA treatment 
records dated from April 1992 to June 1992 referred to 
continued treatment for several disorders.  Records from the 
Social Security Administration indicated that the veteran was 
receiving disability compensation.  

The veteran underwent a VA orthopedic examination in May 
1993.  The examiner indicated that the veteran apparently 
underwent fusion of the bases of the fourth and fifth 
metacarpals.  It was observed that the veteran had lost 
motion in the wrist and had pain with any movement.  The 
examiner noted that the veteran was wearing a brace on his 
right wrist.  The examiner indicated that all joint motions 
were painful.  Dorsiflexion of the wrist was 60 degrees, 
palmar flexion was 45 degrees, ulnar deviation was 30 degrees 
and radial deviation was 20 degrees with all such motions 
painful.  The examiner further noted that there were multiple 
surgical scars present over the hand and wrist.  As to an 
impression, the examiner indicated that the veteran had a 
continuing problem of a very painful wrist secondary to 
multiple surgeries.  The examiner noted that the initial 
problem was apparently a compound fracture of the "fifth" 
metacarpal.  The examiner related that the veteran continued 
to have a painful right wrist with loss of motion.  A May 
1993 radiological report, as to the right wrist, indicated an 
impression of stable appearance of healed fourth and fifth 
metacarpal fractures as well as open reduction and internal 
fixation of the distal ulna.  

The veteran underwent an additional orthopedic examination in 
January 1995.  The examiner noted that he reviewed the 
veteran's claims folder in detail.  It was noted that the 
veteran's current symptomatology as to the right wrist was 
decreased motion and pain about the right wrist.  The veteran 
reported that he did not have significant numbness or 
tingling in the right wrist region.  The veteran reported 
that the region around the fourth and fifth metacarpals was 
painful, especially when it was cold.  The examiner reported, 
as to the veteran's right wrist, that he had considerable 
decreased grip strength, approximately 4-/5.  It was reported 
that the strength in the right wrist seemed exuberantly less 
than would be expected from the veteran's injuries.  The 
examiner noted that the veteran had exquisite tenderness with 
any motion of his wrist.  There was approximately 15 degrees 
of dorsiflexion, 20 degrees of plantar flexion and 10 degrees 
of radial and ulnar deviation.  The veteran had normal 
pronation and supination.  The diagnoses included status post 
carpal tunnel release and status post open reduction and 
internal fixation of the fourth metacarpal base fracture.  
The examiner commented that he did not think that the 
veteran's carpal tunnel syndrome was related to the right 
fourth metacarpal fracture.  The examiner remarked that such 
are temperately unrelated by approximately almost 20 years 
and he would not think that the metacarpal fracture would 
give rise to a carpal tunnel syndrome on a more probable than 
not basis.  A January 1995 radiological report, as to the 
right wrist and right hand, note that there was evidence of 
cystic changes near the epicapitate and hamate.  There also 
appeared to be increased sclerosis in the area of the greater 
and lesser multangular bone.  It was also observed that there 
were some cystic changes noted in the proximal row of the 
carpal bones.  It was further reported that some ankylosis 
was questioned between the capitate and hamate and that there 
was a fracture deformity of the fourth metacarpal with some 
residual angulation identified.  Additionally, it was 
reported that there was suspected residuals post-traumatic 
ankylosis at the base of the fourth and fifth metacarpals and 
the articulation with hamate.  A calcific bone density was 
seen along the dorsal surface of the interphalangeal joint 
space of the right thumb.  The impression was early 
osteoarthritic changes mostly involving the medial joint 
space.  VA treatment records dated from February 1995 to May 
1999 and private treatment records dated in January 1995 
indicated that the veteran continued to receive treatment for 
multiple disorders.  

The Board has weighed the evidence of record.  It is observed 
that the clinical and other probative evidence of record 
fails to indicate that the veteran suffers from 
symptomatology productive of more than unfavorable ankylosis 
of the fourth finger of the major hand.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (1998).  The most recent January 1995 VA 
orthopedic examination report noted that the veteran reported 
that he had pain about the right wrist as well as decreased 
motion.  He indicated that the he did not have significant 
numbness or tingling in the right wrist region.  The veteran 
also noted that region around the fourth and fifth 
metacarpals was painful, especially when it was cold.  The 
diagnoses included status post carpal tunnel release and 
status post open reduction and internal fixation of the 
fourth metacarpal base fracture.  The examiner commented that 
he had reviewed the veteran's claims folder in detail and 
that he did not think that the veteran's carpal tunnel 
syndrome was related to the right fourth metacarpal fracture.  
The examiner indicated that such are temperately unrelated by 
approximately 20 years and he would not think that the 
metacarpal fracture would give rise to a carpal tunnel 
syndrome on a more probable than not basis.  A January 1995 
radiological report noted that there was a fracture deformity 
of the fourth metacarpal with some residual angulation 
identified.  It was also noted that there was suspected 
residual post-traumatic ankylosis at the base of the fourth 
and fifth metacarpals and the articulation with the hamate.  

Additionally, the Board notes that a May 1993 VA orthopedic 
examination report indicated that the veteran apparently 
underwent fusion of the bases of the fourth and fifth 
metacarpals.  The examiner indicated that all joint motions 
were painful.  The examiner also reported that there were 
multiple scars present over the hand and wrist.  As to an 
impression, the examiner indicated that the veteran had a 
continuing problem of a very painful wrist secondary to 
multiple surgeries and that the initial problem was 
apparently a compound fracture of the "fifth" metacarpal.  
An April 1992 VA orthopedic examination report noted that 
there was a well-healed 8 cm scar about the ulnar aspect of 
the right wrist, a 12 cm scar on the dorsum of the right hand 
and an 8 cm carpal tunnel release scar on the right.  The 
examiner reported that there was generalized tenderness about 
the right hand and wrist over all of the scars and about the 
dorsum of the right wrist.  The Board observes that the 
evidence of record clearly fails to indicate that the veteran 
suffers from extremely unfavorable ankylosis of the fourth 
metacarpal of the right hand as required for an increased 
disability evaluation pursuant to the appropriate schedular 
criteria noted above to include the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5155 (1998).  The January 1995 VA 
radiological report noted solely that there was suspected 
post-traumatic ankylosis of the fourth and fifth metacarpals 
and the articulation with hamate.  The evidence of record 
simply fails to indicate symptomatology productive of more 
than unfavorable ankylosis of the right fourth finger.  
Additionally, the Board notes that the veteran has right 
wrist symptomatology as indicated pursuant to the examination 
reports noted above.  However the examiner, pursuant to the 
January 1995 VA orthopedic examination report, specifically 
indicated that he did not think that the veteran's carpal 
tunnel syndrome was related to his right fourth metacarpal 
fracture.  Further, the Board notes that the veteran is only 
service-connected for the residuals of a fracture of the 
right fourth metacarpal and not for a right wrist disorder.  

The Board additionally notes that the clinical and other 
probative evidence of record fails to indicate that the 
veteran suffers from poorly nourished scars with repeated 
ulcerations or tender and painful scars on objective 
demonstration such as would warrant a separately assigned 
compensable rating.  38 C.F.R. Part 4, Diagnostic Codes 7803, 
7804 (1998).  The May 1993 VA orthopedic examination report 
noted solely that there were multiple surgical scars present 
over the hand and wrist.  The Board notes that the April 1992 
VA orthopedic examination report did refer to generalized 
tenderness about the scars on the veteran's right wrist.  
However, as noted above, the veteran is not service-connected 
for any right wrist pathology.  Therefore, the Board 
concludes that the noncompensable disability evaluation 
adequately reflects the veteran's present level of 
disability.  The Board also finds that the present disability 
evaluation encompasses any objectively ascertainable 
functional impairment due to pain.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).  Accordingly, an increased evaluation for 
residuals of a fracture of the right fourth metacarpal is not 
warranted.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1997).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


ORDER

An increased evaluation for residuals of a gunshot wound scar 
of the right knee is denied.  A compensable evaluation or 
residuals of a fracture of the right fourth metacarpal is 
denied.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

